Citation Nr: 0310989	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-07 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, D.C.


THE ISSUES

1.  Entitlement to service connection for a claimed skin 
condition (other than pseudofolliculitis barbae, balanitis).  

2.  Entitlement to service connection for a claimed eye 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from August 1962 to July 1964 
and from September 1964 to March 1993.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Washington, D.C., 
in April 2000.  

In a decision promulgated in July 2000, the Board found that 
the veteran had presented a well-grounded claim of service 
connection for a skin disorder and remanded that matter, 
along with that of service connection for a claimed eye 
disorder to the RO for additional development of the record.  

In September 2002 and March 2003, the Board determined that 
additional development was necessary in this case prior to 
further appellate review.  

Specifically, the Board directed that the veteran be 
reexamined to determine the current nature, if any, and 
likely etiology of the claimed skin and eye disorders.  

The examinations were conducted in January 2002, and 
additional medical opinions were provided in April 2003.  




REMAND

The veteran asserts that service connection is warranted for 
skin and eye conditions.  The veteran was afforded VA 
examinations in conjunction with his claims of service 
connection in October 1993.  

The veteran's claim as to these issues was denied in a March 
1994 RO rating decision.  The veteran timely appealed that 
determination.  Thereafter, the veteran testified before the 
undersigned Veterans Law Judge in April 2000.  

In July 2000, the Board remanded the case to the RO for 
additional development of the record.  

In December 2001, the veteran was notified of the VCAA and 
its implications.  The veteran was notified of what evidence 
was necessary to substantiate his claims of service 
connection.  

In a May 2002 rating decision, the RO granted service 
connection for pseudofolliculitis barbae, balanitis.  

In September 2002 and in March 2003, the Board undertook 
additional development on the issues of service connection 
for a claimed skin condition and a claimed eye disability, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (then codified at 38 C.F.R. § 19.9(a)(2)).  
The development included, among other things, additional VA 
examinations, held in January 2003.  

The development was completed, and the Board thereafter 
provided notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 20.903).  

Importantly, the Federal Circuit recently decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, No. 
02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003), 
which interprets the VCAA to require that the veteran must be 
provided with notice of up to one year to provide any 
additional evidence to substantiate the claim on appeal.  

In addition, the case essentially invalidates the Board's 
development regulations noting that they were a violation of 
due process rights.  

As such, the Board finds that the veteran has not been 
properly notified of the VCAA.  Specifically, the RO has not 
had an opportunity to review the case based on all the 
evidence of record, particularly the most recent VA 
examination reports of January 2003 and the subsequent 
medical opinions of April 2003.  

Because of this recent Federal Circuit decision, a remand in 
this case is required to afford the veteran due process of 
law.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, No. 02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  See also Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  In light of the Federal Circuit's 
decision in Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003), the RO must undertake to review 
the veteran's claims in light of the 
additional evidence added to the record 
pursuant to the Board's development, 
particularly the VA examination reports of 
January 2003 and the subsequent medical 
opinions of April 2003.  

2.  The RO also must ensure that all 
notification and any additional 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the veteran 
must be notified that he has up to one 
year to provide any additional information 
in support of his claim.  

3.  Then, following completion of the 
action requested hereinabove, the RO 
should review the veteran's claims.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



